Exhibit 10.5(o)
[FHN LOGO]
NOTICE OF GRANT
Executive Restricted Stock
[Name of recipient]
Congratulations! You have been granted shares of Restricted Stock (RS) of First
Horizon National Corporation as follows:

         
Date of Grant
  —   March 5, 2009
Governing Plan
  —   2003 Equity Compensation Plan
Total Number of RS Shares Granted*
  —    
Vesting Date of First 50% of Shares*
  —   March 5, 2012
Vesting Date of Second 50% of Shares*
  —   March 5, 2013

 

*   Award is subject to size, vesting, & other limitations mandated in
connection with the Troubled Asset Relief Program, to the extent applicable.
Those limitations may cause a reduction of this award, a lengthening of vesting
periods, and other adverse effects.

     This RS award is granted under the Governing Plan specified above, and is
governed by the terms and conditions of that Plan and by policies, practices,
and procedures (“Procedures”) of the Compensation Committee (that administers
the Plan) that are in effect from time to time during the vesting period.
     This RS award is subject to possible forfeiture in accordance with the Plan
and those Procedures. As of the date of grant, those Procedures provide (among
other things) that:
           (a) forfeiture generally will occur immediately upon termination of
employment — you must remain continuously employed by FHNC or one of its
subsidiaries through the close of business on the applicable vesting date; but
           (b) if your termination of employment occurs because of your death or
permanent disability, this award immediately will vest pro-rata based on the
portion of each vesting period that has elapsed at that time and only the
remainder of the award will be forfeited.
One effect of clause (a) is that retirement unrelated to permanent disability
normally results in the immediate forfeiture of unvested RS shares. The
Compensation Committee reserves the right, in its sole discretion, to accelerate
vesting; no employee has any right to receive acceleration. As of the date of
grant, the Committee’s Procedures allow you to request pro-rata vesting of RS
shares if you retire at or after age 65 with at least 5 years of service prior
to normal vesting. If such a request were granted, only the remaining shares
would forfeit.
      RS shares are non-transferable. Your RS shares generally will be held by
FHNC until vesting. You may vote your RS shares prior to vesting.
      FHNC will accrue dividends declared upon your RS shares during the vesting
period and pay them pro-rata at vesting. No interest will accrue on cash
dividends. Stock dividend shares will be restricted. If RS shares are forfeited,
any related accrued dividends are forfeited also.
      Vesting is a taxable event for you. Your withholding and other taxes will
depend upon FHNC’s stock value on the vesting date and the amount of dividend
equivalents distributed to you. As of the date of grant, the Committee’s
Procedures provide that FHNC will withhold shares and dividends at vesting in
the amount necessary to cover your required withholding taxes; however, the
Procedures may be changed at any time. You are not permitted to make any
election in accordance with Section 83(b) of the Internal Revenue Code of 1986,
as amended, to include in your gross income for federal income tax purposes the
value of the RS shares this year. If you make a Section 83(b) election, it will
result in the forfeiture of your RS shares.
Questions about your restricted stock grant?
Important information concerning the Plan and this RS award is contained in a
prospectus. Copies of the current prospectus (including all applicable
supplements) are delivered separately, and you may request a copy of the
Governing Plan or prospectus at any time. If you have questions about your RS
award or need a copy of the Governing Plan, related prospectus, or current
administrative procedures for equity awards, contact Fidelity Investment’s
Executive Relationship Officer at 800-823-0217 x511. For all your personal stock
incentive information, you may view your award and other information on
Fidelity’s website at www.NetBenefits.com.
[Managing Your Money logo]

